                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CORTEZ LARNELL MOORE,                              )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 19-cv-1206-NJR
                                                    )
                                                    )
 IDOC, JOHN BALDWIN, JACQUELINE                     )
 LASHBROOK, DAVE WHITE,                             )
 WEXFORD HEALTH SOURCES,                            )
 INCORPORATED, DR. SIDDIQUI, LT.                    )
 TROKEY, LT. KOEHN, SGT.                            )
 MACURIA, SGT. ROWES, C/O                           )
 BURSHUR, JOHN DOE #1, and JOHN                     )
 DOE #2,                                            )
                                                    )
               Defendants.                          )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Cortez Larnell Moore, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Lawrence Correctional Center, brings this action

pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights while he was at Menard

Correctional Center (“Menard”). In the Complaint, Plaintiff alleges the defendants used excessive

force, failed to protect him from said force, and failed to provide him with adequate medical care.

He asserts claims against the defendants under the First and Eighth Amendments. Plaintiff seeks

declaratory judgment, monetary damages, and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally


                                                1
frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

                                            The Complaint

        Plaintiff makes the following allegations in the Complaint: On June 14, 2017, while on the

yard at Menard, Lieutenant Trokey used excessive force against Plaintiff. He placed Plaintiff in

handcuffs, cutting off his circulation, and physically and verbally assaulted him (Id. at pp. 9-13).

Sergeant Macuria, C/O Burshur, John Doe #1, and John Doe #2 were present during the assault

but failed to intervene (Id. at p. 13). Lieutenant Trokey assaulted Plaintiff in retaliation for Plaintiff

handing him a grievance when Plaintiff entered the yard (Id. at pp. 8-9, 12). He returned to his cell

but was not able to receive any medical attention because Trokey was still present in the cellhouse

(Id. at pp. 13-14).

        Plaintiff continued to seek medical attention once he returned to his cell. He informed the

gallery officer that he needed medical attention for his injuries, including a possible concussion

(Id. at p. 15). The officer contacted Sergeant Rowe who told Plaintiff he would get him some

aspirin, but Rowes did not provide him with any medication or take him to the infirmary (Id.). He

put in several sick call requests but did not see Dr. Siddiqui until July 28, 2017 (Id. at p. 16).

Dr. Siddiqui informed Plaintiff that he was not seen in the healthcare unit, despite submitting

multiple sick call slips, because Menard was understaffed and did not have enough doctors (Id. at

pp. 16-17). Dr. Siddiqui stated that Plaintiff seemed fine; he provided Plaintiff with Ibuprofen but

did not submit Plaintiff for an MRI or prescribe any additional medications to help with the pain

(Id. at p. 17). The Ibuprofen did nothing for Plaintiff’s pain. Although Plaintiff asked for an MRI,

Dr. Siddiqui informed him that Wexford would not approve an MRI for his injuries. Dr. Siddiqui



                                                    2
never followed up with Plaintiff despite Plaintiff continuing to put in more sick call requests (Id.).

Plaintiff alleges that Wexford, John Baldwin, and Jacqueline Lashbrook have an unwritten policy

of understaffing the healthcare unit which causes delays in care. Wexford also has a policy of

refusing outside treatment including MRIs. Baldwin and Lashbrook also have a policy of

cancelling medical passes which delayed Plaintiff’s care.

       On June 14, 2017, Plaintiff filed two emergency grievances to both Lashbrook and

Baldwin. Lashbrook, Baldwin, Lieutenant Koehn, and Trokey interfered with the grievance

process making it difficult for Plaintiff to exhaust his administrative remedies. Baldwin,

Lashbrook, and Dave White also failed to follow the grievance guidelines by deeming grievances

filed outside of the time frame (Id.at pp. 19-20). Plaintiff also previously informed Lashbrook and

Baldwin that he was afraid for his life but they failed to transfer him to another prison.

                                      Preliminary Dismissals

       To the extent that IDOC is listed as a party in Plaintiff’s caption, it is not a proper party.

The Supreme Court has held that “neither a State nor its officials acting in their official capacities

are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). See also

Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001) (Eleventh Amendment bars suits against

states in federal court for money damages); Billman v. Ind. Dep’t of Corr., 56 F.3d 785, 788 (7th

Cir.1995) (state Department of Corrections is immune from suit by virtue of Eleventh

Amendment). Based on this authority, IDOC is not a “person” within the meaning of the Civil

Rights Act and shall be dismissed from this action. See Will, 491 U.S. at 71.

       Plaintiff also alleges that Lashbrook, Baldwin, and Dave White failed to properly address

his grievances and that Lashbrook, Baldwin, Lieutenant Koehn, and Trokey interfered with his

grievances making it difficult to exhaust his administrative remedies and pursue his claims in court.



                                                  3
The mishandling or denying of grievances by those not personally involved in the underlying

constitutional violation does not state a claim. Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011)

(“[T]he alleged mishandling of [a prisoner’s] grievance by persons who otherwise did not cause

or participate in the underlying conduct states no claim.”); George v. Smith, 507 F.3d 605, 609-10

(7th Cir. 2007). Further, there is no protected due process right in the grievance process. Owens,

635 F.3d at 953-54; George, 507 F.3d at 609. To the extent that Plaintiff alleges the defendants’

actions have interfered with his access to the courts, he also fails to state a claim. The unavailability

of administrative remedies is not a bar to potential litigants bringing their claims. See Hill v.

Snyder, 817 F.3d 1037, 1041 (7th Cir. 2016). Thus, Plaintiff fails to allege that any of the

defendants’ actions hampered his access to the courts.

        Further, to the extent Plaintiff alleges that Lashbrook and Baldwin are liable for failing to

properly supervise the other defendants, Section 1983 does not authorize respondeat superior or

“supervisory liability.” Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011) (citing Ashcroft v.

Iqbal, 556 U.S. 662 (2009)). He also fails to allege a failure to protect claim against Lashbrook

and Baldwin. Although he alleges that he informed Lashbrook and Baldwin that he feared for his

safety and sought a transfer, nothing in the Complaint indicates that they were aware of the specific

threat posed by Lieutenant Trokey.

                                              Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following five counts:

        Count 1:        Lieutenant Trokey used excessive force against Plaintiff in
                        violation of the Eighth Amendment.

        Count 2:        Sergeant Macuria, C/O Burshur, John Doe #1, and John Doe #2
                        failed to intervene to stop Lieutenant Trokey’s use of force in
                        violation of the Eighth Amendment.

                                                   4
        Count 3:        Lieutenant Trokey Sergeant Macuria, C/O Burshur, John Doe
                        #1, and John Doe #2 retaliated against Plaintiff in violation of
                        the First Amendment because Plaintiff submitted grievances.

        Count 4:        Lieutenant Trokey, Sergeant Rowes, and Dr. Siddiqui were
                        deliberately indifferent to Plaintiff’s need for medical treatment
                        in violation of the Eighth Amendment.

        Count 5:        John Baldwin, Jacqueline Lashbrook, and Wexford had
                        unconstitutional policies of understaffing the healthcare unit,
                        refusing outside care, and cancelling call passes which were in
                        violation of the Eighth Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                                 Count 1

        At this stage, the allegations in the Complaint state a viable claim for excessive force

against Trokey. DeWalt v. Carter, 224 F.3d 607, 619 (7th Cir. 2000).

                                                 Count 2

        Plaintiff also states a viable claim against Sergeant Macuria, C/O Burshur, John Doe #1,

and John Doe #2 for failing intervene to stop Trokey’s use of force. Gill v. City of Milwaukee, 850

F.3d 335, 342 (7th Cir. 2017).

                                                 Count 3

        Plaintiff also states a viable claim for retaliation against Defendants Trokey, Macuria,

Burshur, John Doe #1, and John Doe #2. Antoine v. Ramos, 497 F. App’x 631, 633-4 (7th Cir.



1
  This includes Plaintiff’s intentional infliction of emotional distress claim as he includes no more than
conclusory statements. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to
state a claim upon which relief can be granted if it does not plead “enough facts to state a claim to relief
that is plausible on its face”).
                                                     5
2012); See McKinley v. Schoenbeck, 731 F. App’x 511, 514 (7th Cir. 2018) (quoting Bridges v.

Gilbert, 557 F.3d 541, 551 (7th Cir. 2009)).

                                               Count 4

       The allegations in the Complaint also state a viable claim for deliberate indifference against

Lieutenant Trokey, Sergeant Rowes, and Dr. Siddiqui. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th

Cir. 2012) (delay in treatment).

                                               Count 5

       Plaintiff also states a claim against Wexford, John Baldwin, and Jacqueline Lashbrook for

unconstitutional policies. Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 615 (7th Cir. 2002)

(finding under 42 U.S.C. § 1983 that allegations that agency’s most senior officials were personally

“responsible for creating the policies, practices and customs that caused the constitutional

deprivations . . . suffice at this stage in the litigation to demonstrate . . . personal involvement in

[the] purported unconstitutional conduct”); Shields v. Illinois Dept. of Corr., 746 F.3d 782 (7th

Cir. 2014).

                                       John Doe Defendants

       Frank Lawrence, as the current warden of Menard, will be added to the docket (in his

official capacity only) for the purpose of responding to discovery (informal or formal) aimed at

identifying the unknown defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816,

832 (7th Cir. 2009). Once the names of the unknown defendants are discovered, Plaintiff must file

a motion to substitute the newly identified defendants in place of the generic designations in the

case caption and throughout the Complaint.




                                                  6
                                           Pending Motions

        As to Plaintiff’s motion for counsel (Doc. 4), Plaintiff states that he has written a number

of attorneys that have declined to take his case. Given the early stage of the litigation, however, it

is difficult to accurately evaluate the need for the assistance of counsel. See Kadamovas v. Stevens,

706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s

need for assistance of counsel ... cannot be gauged.”). 2 Further, counsel is not needed at this time

because the defendants have not yet been served and a discovery schedule has not been entered.

Thus, Plaintiff’s motion for counsel (Doc. 4) is DENIED without prejudice. Plaintiff may renew

his request for the recruitment of counsel at a later date.

                                              Disposition

        For the reasons set forth above, Count 1 shall proceed against Trokey. Count 2 shall

proceed against Sergeant Macuria, C/O Burshur, John Doe #1, and John Doe #2. Count 3 shall

proceed against Trokey, Sergeant Macuria, C/O Burshur, John Doe #1, and John Doe #2. Count 4

shall proceed against Lieutenant Trokey, Sergeant Rowes, and Dr. Siddiqui. Count 5 shall proceed

against Wexford, John Baldwin, and Jacqueline Lashbrook. IDOC, Lieutenant Koehn, and Dave

White are DISMISSED without prejudice and the Clerk is DIRECTED to TERMINATE them

from the docket. The Clerk is DIRECTED to ADD Frank Lawrence (official capacity only) to the

docket for purposes of identifying the John Does.

        The Clerk of Court shall prepare for Defendants Frank Lawrence (official capacity only),

John Baldwin, Jacqueline Lashbrook, Wexford Health Sources Incorporated, Dr. Siddiqui,

Lieutenant Trokey, Sergeant Macuria, Sergeant Rowes, and C/O Burshur: (1) Form 5 (Notice of a




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.
                                                    7
Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to the defendants’ place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure. Plaintiff’s motion for

service of process (Doc. 3) is DENIED as moot.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order. Because Frank Lawrence is only in the case for purposes of identifying the

John Does, he does not need to file an Answer. Further instructions on identifying the John Does

will be provided by separate order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).



                                                 8
       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 1/15/2020

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                9
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 10
